Citation Nr: 0842386	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractures of the right ulna, radius, scaphoid, and hamate 
fourth metacarpal bones, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to an increased evaluation for neurapraxia of 
the right hand median nerve, currently assigned a 10 percent 
disability evaluation.

3.  Entitlement to an increased evaluation for status post 
fractures of the distal third of the right tibia and right 
fibula with ankle involvement, currently assigned a 10 
percent disability evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1986 and from January 1989 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of the maximum schedular 
evaluation for residuals of fractures of the right ulna, 
radius, scaphoid, and hamate fourth metacarpal bones and has 
not been shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

3.  The veteran has not been shown to have moderate, 
incomplete paralysis of the median nerve of the veteran's 
right hand.

4.  The veteran has not been shown to have malunion of the 
tibia and fibula with a moderate knee or ankle disability
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of fractures of the right ulna, radius, 
scaphoid, and hamate fourth metacarpal bones have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for neurapraxia of the right hand median nerve have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8616-8615 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for status post fractures of the distal third of the right 
tibia and right fibula with ankle involvement have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the RO did provide the appellant with notice in 
May 2001, prior to the initial decision on the claims in June 
2002, as well as in January 2007 and March 2007.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in connection with the claim and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation.  Specifically, the May 2001 letter indicated that 
the veteran needed evidence of symptoms and findings showing 
that his service-connected disabilities have worsened or now 
meet the criteria for a higher evaluation.  The January 2007 
and March 2007 also letters stated, "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  In addition, 
the May 2001 letter explained this can be shown my medical 
evidence or other evidence showing that his service-connected 
disabilities have become worse or more disabling.  It was 
noted that he may submit his own statements or statements 
from other people, including health care professionals who 
have treated him, describing his physical or mental symptoms.  
Similarly, the January 2007and March 2007 letters informed 
the veteran that he may submit evidence showing that his 
service-connected disabilities had increased in severity.  
The January 2007 and March 2007 letters specifically noted 
that such evidence could be a statement from a physician and 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The January 2007 
and March 2007 letters further advised the veteran to notify 
VA if there was any other information or evidence that he 
believed would support his claim and instructed him to 
provide any evidence that he may have pertaining to his 
claim.  As such, the notice letters in this case did indicate 
that the veteran must provide or ask VA to obtain medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned separate 10 percent disability evaluation 
for the disabilities on appeal pursuant to 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5215 and 5262, and 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8616-8615.  The Board does 
acknowledge that the notice letters did not specifically 
provide the rating criteria.  However, the Board also notes 
that the November 2003 statement of the case (SOC) contained 
the pertinent rating criteria, including Diagnostic Codes 
5215, 5262, 8615, 8616, 8715, 8615, and 8716.  Following the 
issuance of this document, the RO readjudicated the veteran's 
claims for an increased evaluation in a June 2008 
supplemental statement of the case (SSOC).  Thus, VA cured 
any defect in the notice before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  As such, 
the Board finds that the veteran was provided adequate notice 
of the applicable rating criteria.  

The notice letters also informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the January 2007 and March 2007 
letters indicated that disability rating can be changed when 
there are changes in the condition.  The letters stated that 
a rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
January 2007 and March 2007 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
May 2001 letter noted that he may submit his own statements 
or statements from other people, including health care 
professionals who have treated him, describing his physical 
or mental symptoms.  Similarly, the January 2007and March 
2007 letters indicated that the evidence could be a statement 
from a physician containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and test.  The January 2007and 
March 2007 letters also noted that he could submit statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened and that he could submit his own 
statement describing the symptoms, their frequency and 
severity, and other involvement, extension, and other 
disablement caused by the disorder.  The January 2007 and 
March 2007 letters further listed examples of evidence, which 
included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.

Based on the foregoing, the Board finds that the May 2001, 
January 2007, and March 2007 letters informed the veteran of 
the information and evidence necessary to substantiate his 
claim for an increased evaluation and satisfied the 
additional notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2001, January 2007, and 
March 2007 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2001, January 2007, and March 2007 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  Those letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2001, January 2007, and March 
2007 letters informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Further, the Court held in Dingess that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal which involves claims for an increased 
disability rating, and not a claim for service connection, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the January 2007 
and March 2007 letters informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in July 2001 and May 2008.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


I.  Fractures of the Right Ulna, Radius, Scaphoid, and Hamate 
Fourth Metacarpal Bones

The veteran is currently assigned a 10 percent disability 
evaluation for his residuals of fractures of the right ulna, 
radius, scaphoid, and hamate fourth metacarpal bones pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under that 
diagnostic code, a 10 percent disability evaluation 
represents the maximum schedular criteria for limited motion 
of the ankle.  Consequently, the veteran is not entitled to 
an increased rating under Diagnostic Code 5215.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing impairment of the ulna, 
impairment of the radius, impairment of supination and 
pronation, and ankylosis of the wrist, the Board finds that 
the criteria for a rating in excess of 10 percent are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5212, 
5213, and 5214 (2008).  In this regard, the veteran has not 
been shown to have ankylosis of the wrist, impairment of the 
ulna, impairment of the radius, or impairment of supination 
and pronation.  In fact, the July 2001 VA examination found 
the veteran's right wrist to have radial deviation to 0 
degrees, ulnar deviation to 50 degrees, flexion to 80 
degrees, and extension to 50 degrees.  Similarly, the May 
2008 VA examination found the veteran's right wrist to have 
extension to 45 degrees, flexion to 60 degrees, ulnar 
deviation to 30 degrees, and radial deviation to 15 degrees.  
Although these findings do show that he had some limitation 
of motion, they do not indicate that the veteran's joint was 
immobile or fixed in place.  The Board notes that ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, surgical procedure." Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 
(25th ed. 1990).  Moreover, the May 2001 VA examiner only 
noted that the veteran had mildly decreased supination and 
pronation.  In an examination of pronation and supination in 
May 2008, the veteran had no reproducible elbow pain, but did 
have discomfort in the distal radioulnar joint with the 
extremes of pronation and supination.  Nevertheless, 
pronation and supination appeared to be symmetrical when 
compared to the left side.  It was also noted that the 
veteran's hand had normal flexion and extension at the MP, 
PIP, and DIP joints.  Therefore, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5211, 5212, 5213, and 5214.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5215.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the veteran's current 
claim.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for his residuals of fractures of the right ulna, 
radius, scaphoid, and hamate fourth metacarpal bones


II.  Neurapraxia of the Right Hand Median Nerve

The veteran is currently assigned a 10 percent disability 
evaluation for his neurapraxia of the right hand median nerve 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8616-8615.  

Diagnostic Code 8616 provides the criteria for the evaluation 
of ulnar nerve neuritis.  Under that diagnostic code, a 10 
percent disability evaluation is assigned for mild, 
incomplete paralysis of the ulnar nerve.  A 20 percent 
disability evaluation is warranted for moderate, incomplete 
paralysis of the minor ulnar nerve.

Diagnostic Code 8615 provides the criteria for the evaluation 
of median nerve neuritis.  Under that diagnostic code, a 10 
percent disability evaluation is contemplated for mild, 
incomplete paralysis of the median nerve.  A 20 percent 
disability evaluation is warranted for moderate, incomplete 
paralysis of the minor median nerve.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is left-handed and as such, minor, as opposed to major, 
shoulder disability ratings are applicable.  38 C.F.R. § 
4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
neurapraxia of the right hand median nerve.  The medical 
evidence of record does not show the veteran to have 
moderate, incomplete paralysis of the right median nerve.  In 
fact, the July 2001 VA examiner assessed the veteran as 
having mild right ulnar neuropathy and mild median neuropathy 
at the right wrist.  In addition, the May 2008 VA examiner 
indicated that the veteran had good motor function of the 
radial, ulnar, and median nerve distribution.  There was no 
evidence of muscle atrophy, but he did have some dysesthesias 
in the median nerve distribution with a positive Tinel over 
the carpal tunnel region of the right hand.  The examiner 
commented that the median nerve involvement of the right 
upper extremity appeared to be consistent with neuritis at 
the carpal tunnel and that the veteran also appeared to have 
some type of sensory dysfunction of the median nerve.  
Nevertheless, the examiner stated that there was no evidence 
of any significant paralysis.  He assessed the veteran as 
having median nerve sensory dysfunction of the right hand 
with no evidence of paralysis.  As such, the veteran has not 
met the criteria for an evaluation in excess of 10 percent.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation for his neurapraxia of the right 
hand median nerve.


III.  Status Post Fractures of the Distal Third of the Right 
Tibia and Right Fibula with Ankle Involvement

The veteran is currently assigned a 10 percent disability 
evaluation for status post fractures of the distal third of 
the right tibia and right fibula with ankle involvement 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
that diagnostic code, a 10 percent disability evaluation is 
assigned for malunion of the tibia and fibula with a slight 
knee or ankle disability.  A 20 percent disability evaluation 
is warranted when such impairment is moderate.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
status post fractures of the distal third of the right tibia 
and right fibula with ankle involvement.  The medical 
evidence of record does not show him to have malunion of the 
tibia and fibula with a moderate knee or ankle disability.  
In fact, the May 2008 VA examiner indicated that x-rays did 
not reveal evidence of any significant malunion or nonunion, 
which was consistent with a possible healed fracture in an 
anatomic position.  There were some mild degenerative changes 
seen in the distal tibia-fibula joint.  On physical 
examination, the veteran had a good range of motion of the 
right knee, and there was no evidence of any significant 
clinical deformities noted.  The veteran did have some 
decreased range of motion of the right ankle with some 
stiffness.  In this regard, the veteran had dorsiflexion to 
neutral, plantar flexion to 30 degrees, and inversion and 
eversion to 10 degrees.  The Board notes that normal range of 
motion of the ankle is considered to be dorsiflexion to 20 
degrees and plantar flexion to 45 degrees. See 38 C.F.R. §§ 
4.71a, Plate II.  Nevertheless, there was good sensation in 
motor function of the superficial deep peroneal nerve 
distribution of the right lower extremity, and the examiner 
commented that there was no evidence of any significant 
paralysis or motor dysfunction, except for his decreased 
range of motion of the ankle.  As such, the veteran has not 
been shown to have met the criteria for an evaluation in 
excess of 10 percent.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for status post fractures of the distal third of the right 
tibia and right fibula with ankle involvement

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's status post fractures 
of the distal third of the right tibia and right fibula with 
ankle involvement is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the June 2002 rating decision 
specifically contemplated this pain in its continuation of 
the 10 percent disability evaluation under Diagnostic Code 
5262.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the May 2008 VA examiner indicated that there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's status post 
fractures of the distal third of the right tibia and right 
fibula with ankle involvement.




IV.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
fractures of the right ulna, radius, scaphoid, and hamate 
fourth metacarpal bones; neurapraxia of the right hand median 
nerve; and, status post fractures of the distal third of the 
right tibia and right fibula with ankle involvement have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In fact, the May 2008 VA examiner indicated 
there were no incapacitating episodes or radiation of pain, 
and no neurological findings or effect on the usual 
occupation or daily activities.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

An evaluation in excess of 10 percent for residuals of 
fractures of the right ulna, radius, scaphoid, and hamate 
fourth metacarpal bones is denied.

An evaluation in excess of 10 percent for neurapraxia of the 
right hand median nerve is denied.

An evaluation in excess of 10 percent for status post 
fractures of the distal third of the right tibia and right 
fibula with ankle involvement is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


